DETAILED ACTION
This is an Office action based on application number 16/495,962 filed 20 September 2019, which is a national stage entry of PCT/CN2017/100236 filed 1 September 2017, which claims priority to CN20170656529.2 filed 3 August 2017. Claims 1-6 and 8-10 are pending. Claims 8-10 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 9 August 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §103 rejection, made of record in the Office action mailed 10 May 2022, is withdrawn due to Applicant’s amendments in the response filed 9 August 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent Application Publication No. US 2014/0034109 A1) (Kim) in view of (Keite-Telgenbüscher et al. (WO 2016/066434 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2017/0247582 A1) (Keite) and Huddleston et al. (US Patent No. 4,687,794) (Huddleston).

Regarding instant claim 1, Kim discloses multi-layered films including a resin composition, having excellent durability and weather resistance, that is used in a backsheet for photovoltaic modules (paragraphs [0012-0014]).
	Kim further discloses that the multi-layered film includes a substrate inclusive of a polymeric polyester-based sheet (paragraphs [0016; 0085]). Said substrate is construed to be equivalent to the base material layer recited by the instant claims.
	Kim further discloses that the multi-layered film includes various functional layers known in the art including an adhesive layer formed on the surface of the substrate (paragraph [0098]).
	Kim does not explicitly disclose the specific high weather-resistance adhesive and release material layer.
	However, Keite discloses a barrier adhesive used in the encapsulation of (opto)electronics inclusive of solar cells (paragraphs [0002; 0004]).
	Keite teaches that the barrier adhesive protects organic electronics from water and water vapor, has high transparency, and has a low risk of damage to the electronics (paragraph [0083]).
	Keite further discloses that an adhesive tape is formed from the barrier adhesive provided on a carrier material inclusive of polyester films (paragraphs [0084-0088]).
	Keite further discloses that the adhesive layer is covered with a release film (paragraph [0092]).
	Keite further discloses that the barrier adhesive comprises at least one polymer especially an elastomers that are customary in the pressure-sensitive adhesive sector or thermoplastic inclusive of polyurethanes natural rubbers, and silicones (Claim 1; paragraphs [0042-0047]).
	Keite further discloses that the barrier adhesive comprises reactive resins, also referred to as crosslinkable components, that are reactive resins suitable for cationic curing inclusive of resins based on cyclohexyl epoxide (paragraphs [0048; 0054]) (i.e., epoxy curing agent).
	Keite further discloses that the barrier adhesive comprises at least one tackifying resin inclusive of partially or fully hydrogenated resins based on rosin and rosin derivatives and polyterpenes resins (Claim 1; paragraph [0067]).
	Keite further discloses that the barrier adhesive comprises light stabilizers inclusive of UV absorbers and sterically hindered amines (paragraph [0075]).
	Keite further discloses that the barrier adhesive comprises antioxidants inclusive of phenols (paragraph [0069; 0072]).
	Additionally, Huddleston discloses rubber-based pressure-sensitive adhesive coatings (col. 1, lines 7-16). Huddleston further discloses that the rubber mix contains antioxidants inclusive of aromatic amine antioxidants an substituted phenols (col. 5, lines 26-36).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the barrier adhesive of Keite as the adhesive layer desired by Kim. The motivation for doing so would have been that such adhesive compositions are readily used in solar cell applications; furthermore, the barrier adhesive of Keite protects organic electronics from water and water vapor, has high transparency, and has a low risk of damage to the electronics.
	Further, it would have been obvious to use the aromatic amine antioxidant of Huddleston as the antioxidant desired by Keite. The motivation for doing so would have been that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	As to the claimed “high weather-resistance adhesive”, the prior art encompasses an embodiment that is substantially identical to that of the claims (i.e., a polyurethane  or natural rubber-based pressure-sensitive adhesive or thermoplastic adhesive further comprising a tackifier, a curing agent, an antioxidant, and an ultraviolet absorbent) that exhibits low moisture permeability. Therefore, one of ordinary skill in the art would necessarily conclude that the adhesive composition encompassed by the prior art and that of the claims would necessarily have the same properties inclusive of high weather-resistance. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	It is noted that the prior art combination does not explicitly disclose a high-performance repair tape for a backboard of a photovoltaic module; however, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to the claim construction”.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
	Therefore, because the prior art combination discloses the claimed structure comprising a base material layer, a functional adhesive layer, and a release material layer, the prior art combination meets the limitations of the instant claims.
	Therefore, it would have been obvious to combine Keite and Huddleston to obtain the invention as specified by the instant claim.

Regarding instant claims 2 and 5, Kim discloses that the multi-layered film comprises a coating layer formed from a cured product of a resin composition coated on both surfaces of substrate inclusive of a polyester-based sheet (paragraph [0016; 0083; 0097; 0131]). The structure comprising a polyester-based sheet coated on both sides with a cured product of a resin composition is construed to read on the claimed coated polyester film.
	Kim further discloses that the resin composition comprises at least a fluorine-based polymer inclusive of a homopolymer or a copolymer of at least one monomer selected from the group inclusive of vinylidene fluoride, tetrafluoroethylene, perfluoro(butylethylene), perfluoro(methylvinylether) (PMVE), perfluoro(ethylvinylether) (PEVE), perfluoro(propylvinylether) (PPVE), perfluoro(hexylvinylether) (PHVE), perfluoro-2,2-dimethyl-1,3-dioxole (PDD), and perfluoro-2-methylene-4-methyl-1,3-dioxolane (PMD) (paragraph [0027]).
	Kim further disclose that the resin composition comprises a heat-curing agent inclusive of amine-based curing agents, acid anhydride-based curing agents, and imidazole-based curing agents (paragraph [0064]).
	Kim further discloses that the resin composition includes fillers inclusive of silica, alumina, calcium carbonate, barium sulfate, and carbon black (paragraph [0078]).

Regarding instant claims 3-4 and 6, the composite polyester film and the polymer co-extruded resin film are alternate embodiments by claim 2. Therefore, since the prior art combination meets at least one embodiment of claim 2 (i.e., the coated polyester film), the other embodiments are considered optional, and the prior art combination meets the limitations of the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the previous grounds of rejection are withdrawn and replaced by a new ground of rejection. Applicant’s arguments; therefore, are moot as they are drawn to withdrawn grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        11/16/2022